         Case 1:19-cv-02983-ABJ Document 16-2 Filed 09/09/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


COURTLAND SAVAGE,                             )
                                              )
       Plaintiff                              )
                                              )
       v.                                     )       Civil Action No. 1:19-cv-2983(ABJ)
                                              )
U.S. DEPARTMENT OF THE NAVY,                  )
                                              )
       Defendant.                             )
                                              )


                           PLAINTIFF’S STATEMENT OF FACTS

       Pursuant to Local Civil Rule 7(h), Plaintiff, Courtland Savage, respectfully submits this

Statement of Disputed Facts in Opposition to Defendant’s Statement of Facts, ECF No. 13-1.

       1. Plaintiff agrees with ¶1, but adds that the request for documents was also made

pursuant to the Privacy Act. See Plaintiff’s Exhibit 1 at 2 (“In accordance with OPNAVINST

5354.1G, Ch.4, Paragraph 3.f(8) ‘When requested, the command must provide a redacted copy

of the investigating officer’s final report (as directed by the Privacy Act of 1974 and other

applicable laws and regulations) to the complainant and alleged offender.’”).

       2. Plaintiff agrees with ¶2, but adds that the investigation has since been reopened, and

additional documents – which were provided to Captain (Capt) J.A., the second complainant

involved in the investigation – have yet to be produced to Mr. Savage. See Plaintiff’s Exhibits 2

– 3 (appeals in Mr. Savage’s Equal Opportunity (EO) case upon reopening of the investigation);

Plaintiff’s Exhibit 4 (recent negative endorsement in the appeal of Capt J.A.’s case, which

included a newly disclosed document–Enclosure (25), now marked as Plaintiff’s Exhibit 5–that

served as a “legal review” of the investigation). The metadata on the document titled “Enclosure
         Case 1:19-cv-02983-ABJ Document 16-2 Filed 09/09/20 Page 2 of 3




(25),” which was provided to counsel on August 21, 2020, reveals that, although the unsigned

document is dated December 4, 2018, the document itself was “created” on July 23, 2020

(fourteen days before the endorsement provided as Plaintiff’s Exhibit 4 was authored).

Plaintiff’s Exhibit 6 (First Production).

       3. Plaintiff agrees with ¶¶3-5.

       4. Plaintiff agrees with ¶6, but adds that the Navy Office of the Judge Advocate General

directed the request be processed under the Privacy Act “in accordance with the Navy Equal

Opportunity Program Manual, OPNAVINST 5354.1G (24 July 2017).” Defendant Exhibit C

(ECF No. 13-3 at 14).

       5. Plaintiff agrees with ¶7, but adds that the original withholdings remained, with some

withholdings now being maintained under 5 U.S.C. § 552a(d)(5) in lieu of 5 U.S.C. § 552(b)(5).

Defendant Exhibit B (ECF No. 13-3 at 17) ; Plaintiff’s Exhibit 7 (Second Production).

       6. Plaintiff does not dispute ¶8.

       7. Plaintiff agrees with ¶¶9-11.

       7. Plaintiff agrees with ¶12, but notes that Privacy Act exemption (d)(5) – not (d)(7) –

was applied to certain final withholdings. Defendant Exhibit A (ECF No. 13-3 at 6).

       8. Plaintiff does not dispute ¶¶14-15.

       9. Plaintiff does not dispute ¶15, in so far as Plaintiff acknowledges the existence of the

Memorandum for Record included as Defendant’s Exhibit G. However, Plaintiff, who is now

viewing this document for the first time upon receipt of this filing, disputes the substance

contained in the Memorandum (as to be addressed further in his Memorandum of Points and

Authorities provide in Opposition to Defendant’s Motion for Summary Judgment).




                                            Page 2 of 3
        Case 1:19-cv-02983-ABJ Document 16-2 Filed 09/09/20 Page 3 of 3




       10. Plaintiff disputes ¶¶17-18, as will be addressed further in his Memorandum of Points

and Authorities provide in Opposition to Defendant’s Motion for Summary Judgment.

       11. Plaintiff agrees with ¶19.

                                            Respectfully submitted,



                                                    /s/ Eric S. Montalvo
                                            Eric S. Montalvo, DC Bar No. 993206
                                            FEDERAL PRACTICE GROUP
                                            1750 K Street, N.W., Suite 900
                                            Washington, D.C. 20006
                                            Telephone: 202-862-4360
                                            Facsimile: 888-899-6053
                                            emontalvo@fedpractice.com

                                            Attorney for Plaintiff




                                          Page 3 of 3
